Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.    NO restrictions warranted at initial time of filing for patent.

Oath/Declaration
3.    Applicant’s Oath was filed on 09/30/2020.

Drawings
4.    Applicant’s drawings filed on 07/29/2015 has been inspected and is in compliance with MPEP 608.01.
Specification
5.    Applicant’s specification filed on 09/30/2020 has been inspected and is in compliance with MPEP 608.02.
Claim Objections
6.    NO objections warranted at initial time of filing for patent.

Remarks
7.	Examiner request Applicant review relevant prior art under the conclusion of this office action.
Reasons for Allowance
8.	Claims 1-20 including all of the limitations of the base claim and any intervening claims are allowed.
Closest prior art:
US 20200021546 discloses on Para 0057 “In some embodiments, as represented by block 306, the system builds and/or accesses a private distributed ledger. The private distributed ledger may include entries of contact information for legitimate contacts used to determine data transmission authenticity. For example, the private distributed ledger may only be accessible by users and associates of the enterprise and may provide a “white list” or list of acceptable senders of data transmissions. The senders of the data transmissions under review may be manually or automatically compared to the entries in the distributed ledger to ascertain whether the senders are legitimate senders.”

U.S. Publication No. 20200042721 discloses on paragraph on 0060 “Input-related instructions 320 may additionally instructions 330 to receive one or more inputs that assign access privileges to the storage of the data file. The instructions may 330 may include an instruction 332 to receive an input that defines the entity(s) or entity category(s)/classification(s) authorized to access the data file. In specific embodiments of the invention, the entity(s) or entity categories may be based on whether the type of data file and/or whether the data file is stored on a public ledger or a private ledger. For example, the instructions may be configured such that certain entities may be authorized to access data stored on both public and private ledgers (i.e., so-called super users/entities), while other entities may be authorized to access data stored only on the public ledgers (i.e., so-called regular users/entities). Defining the entity(s) or entity category(s) authorized to access the data file may trigger communication of a passcode to the entity or entities within a category/classification that is required to be inputted once the machine-readable code has been read in order to grant access to the certified/validated copy of the data file stored in the trust network. In other embodiments of the invention, the entity(s) and/or entity categories(s) may be preconfigured by the user based on data file type and/or contents in the data file (e.g., certain entities or entity categories may be preconfigured to access only certain types of data files or certain types of content within a data file).”

U.S. Publication No. 20180324154 discloses on paragraph 0044 “FIG. 6 is a method diagram illustrating key steps in a business operating system 410 interacting with data received from cyber-physical assets 430, 440 in databases 420 to verify updates in a cryptographic ledger 421, according to a preferred aspect. Any asset must generate a public and private key 610 in accordance with the specifications of asymmetric encryption, which are known technologies in the art. An asset must prepare an update 620, which may mean formatting data received from any installed sensors, performing any relevant calculations or modifications to raw data, and preparing any network devices for sending the data across a network 450. The cyber-physical asset 430, 440 must sign any update with its private key 630, which encrypts the update in a way that only the private or public keys can be used to decrypt. The asset, when connected to a network 450, may send the prepared and encrypted update to any “nodes” or computer systems running a business operating system 410, to be verified before being added onto the ledger 421, 640. Any nodes running a business operating system 410 will attempt to verify the asset status update 650, before then verifying with the ledger held in at least one database 420 and any other relevant nodes or computer systems with such a business operating system 410 that the asset update is legitimate, valid, and shall be added to the ledger of status updates from the asset 660. It is possible to implement this system and method in an ongoing identification and authentication service, for continuous updates, rather than discrete authentication and verification for discrete updates.”

U.S. Publication No. 20200142883 on paragraph 0106 “FIG. 4B is a flowchart of an exemplary method 401 for ledger generation and storage for trusted recall that includes additional steps for marking verified information. As shown in FIG. 4B, the method 401 includes receiving an indication to check data in a block at 411, wherein the indication to check data comprises verified information. As noted above, the verified information is the correct information a user seeks to add to the block repository (to update information previously stored and now inaccurate). The method 401 also includes marking, using a processor, the block as being verified in metadata information associated with the block of a block repository at 421. As in the previous example, the block repository stores verified secure ledger data in one or more blocks that are cryptographically linked, and a metadata database stores the metadata information for a block of the one or more blocks in the block repository.”

U.S. Publication No. 20190122258 discloses on paragraph 0008 “The blockchain data structure includes a consensus mechanism that is tied to one or more identities of the advertisers and the content hosting entities or publishers. The identities can be used to establish reputations which are developed over a period of time, as prior transactions are reviewed for potential fraudulent activity. Accordingly, the consensus mechanism, in a preferred embodiment, includes a determination of a reputation level associated with an identity or the presence of the identity on a whitelist/blacklist data structure in determining whether the identity is able to interact with the distributed ledger and the blockchain data structure stored thereon.”

U.S. Publication No. 20160294954 discloses on paragraph 0030 “The validation service 130 represent functionality operable to validate resources with respect to sharing of session data 132 between the resources. In one or more implementations, the validation service 130 is configured to define and enforce a trust policy for session transfers. For example, the validation service 130 may include a trust list 134 configured to distinguish between resources that are authorized and not authorized to access a shared session store 122. Authorizations reflected by the trust list 134 may be associated with resources on an individual basis. Additionally, authorizations may be client device specific and/or user account specific. The trust list 134 may be configured in various ways to indicate distinctions between resources. In one approach, the trust list 134 is configured as a whitelist that identifies authorized resources. Alternatively, the trust list 134 may be configured as a block list that indicates resources that are not authorized, and therefore a blocked from accessing shared session storage 122. The trust list 134 may also be configured as a database exposed to clients to enable lookup of authorizations for corresponding resources.”

 	The following is an Examiner’s Statement of Reasons for Allowance: 
 	Claims 1-20 are allowable over prior art references taken individually or in combination fails to particularly disclose, fairly suggests or render obvious are argued by the applicant which examiner considers persuasive as set forth above.

 	Although the prior art discloses checking an asset against an Inclusion List and/or an Exclusion List, appending the data generated by the asset to a ledger of the enterprise data confidence fabric and annotating the data generated by the asset with trust metadata,  no one or two references anticipates or obviously suggest checking an asset against an Inclusion List and/or an Exclusion List to determine if the asset is permitted to contribute data, generated by the asset, to an enterprise data confidence fabric. When the asset is present on the Inclusion List, or not present on the Exclusion List, designating the asset as a trusted asset and appending the data generated by the asset to a ledger of the enterprise data confidence fabric and updating a ledger content index to reflect the data that was appended to the ledger. Lastly, annotating the data generated by the asset with trust metadata.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY S GRACIA whose telephone number is (571)270-5192. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 5712723972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY S GRACIA/Primary Examiner, Art Unit 2499